Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders-Reed et al., US 2006/0055628 in view of Deephanhongs et al., US 2014/0344017.
Regarding claim 1 and 10, discloses a system for generating viewpoints for visual content, the system comprising: 
one or more physical processors configured by machine-readable instructions to: 
access visual information defining a spherical image, the spherical image depicting a spherical view of a scene including a first human subject, the spherical image depicting the first human subject looking at a first portion of the scene (figures 1-3; paragraph 27-30); 
determine the first portion of the scene looked at by the first human subject depicted by the spherical image (figures 1-3; paragraph 27-30); 
determine an extent of the spherical image to be presented on a display based on the first portion of the scene looked at by the first human subject depicted by the spherical image (figures 1-3; paragraph 27-30); and 
present the extent of the spherical image on the display such that a view of the spherical image presented on the display is controlled by a first direction of the first human subject depicted by the spherical image (figures 1-3; paragraph 27-30).
	Although, Sanders-Reed discloses line of sight, Sanders-Reed is silent about gaze direction.
	In an analogous art, Deephanhongs discloses tracking gaze directions (paragraph 36 and 90-97). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing to modify Sanders-Reed’s system with the teachings of Sanders-Reed. The motivation would have been to properly determined the location of what the user is watching for the benefit of providing the desire media. 
  
Regarding claim 2 and 12, Sanders-Reed and Deephanhongs disclose the system of claim 1, wherein responsive to the first portion of the scene looked at by the first human subject depicted by the spherical image including an object, the extent of the spherical image to be presented on the display is determined to cover entirety of the object (Deephanhongs paragraph 44, 94-104 and 111-112; Sanders-Reed figures 1-4, col. 6, line 47 to col. 8, line 44).  

Regarding claim 3 and 13, , Sanders-Reed and Deephanhongs disclose the system of claim 1, wherein responsive to the first portion of the scene looked at by the first human subject depicted by the spherical image including an action, the extent of the spherical image to be presented on the display is determined to cover entirety of the action (Deephanhongs paragraph 44, 94-104 and 111-112; Sanders-Reed figures 1-4, col. 6, line 47 to col. 8, line 44).

Regarding claim 4 and 14, , Sanders-Reed and Deephanhongs disclose the system of claim 1, wherein: the spherical image further depicts a second human subject looking at a second portion of the scene; and the extent of the spherical image to be presented on the display is determined to cover both the first portion of the scene and the second portion of the scene (Deephanhongs paragraph 44, 94-104 and 111-112; Sanders-Reed figures 1-4, col. 6, line 47 to col. 8, line 44).  

Regarding claim 5 and 15, , Sanders-Reed and Deephanhongs disclose the system of claim 1, wherein: the spherical image further depicts a second human subject looking at the first portion of the scene; and the extent of the spherical image to be presented on the display is determined to cover the first portion of the scene based on the first human subject and the second human subject both looking at the first portion of the scene (Deephanhongs paragraph 44, 94-104 and 111-112; Sanders-Reed figures 1-4, col. 6, line 47 to col. 8, line 44).  

Regarding claim 6 and 16, , Sanders-Reed and Deephanhongs disclose the system of claim 1, wherein: the spherical image is a spherical video frame of a spherical video; and -26-GP2016076US1C2PATENT APPLICATION Attorney Docket No. 46DG-026273 extents of the spherical video to be presented on the display are determined based on portions of the scene looked at by the first human subject depicted by the spherical video (Deephanhongs paragraph 44, 94-104 and 111-112; Sanders-Reed figures 1-4, col. 6, line 47 to col. 8, line 44).  

	Regarding claim 9 and 19, , Sanders-Reed and Deephanhongs disclose the system of claim 1, wherein the first portion of the scene looked at by the first human subject depicted by the spherical image is determined based on iris eccentricity of the first human subject (Deephanhongs paragraph 59, 61 and 90; Sanders-Reed figures 1-4, col. 6, line 47 to col. 8, line 44).  

Regarding claim 10 and 20, , Sanders-Reed and Deephanhongs disclose the system of claim 9, wherein the first portion of the scene looked at by the first human subject depicted by the spherical image is determined further based on head orientation of the first human subject (Deephanhongs paragraph 59, 61 and 90; Sanders-Reed figures 1-4, col. 6, line 47 to col. 8, line 44).

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders-Reed in view of Deephanhongs in view of  Malzbender et al., US 8,395656.
Regarding claim 7 and 17, , Sanders-Reed and Deephanhongs disclose the system of claim 1.
	Sanders-Reed and Deephanhongs are silent about a weight of the first portion of the scene looked at by the first human subject in the determination of the extent of the spherical image to be presented on the display is determined based on an action being performed by the first human subject. 
In an analogous art, Malzbender discloses a weight of the first portion of the scene looked at by the first human subject in the determination of the extent of the spherical image to be presented on the display is determined based on an action being performed by the first human subject (col. 9, lines 33-49; col. 11, lines 50-60; col. 13, lines 25-41).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing to modify Sanders-Reed and Deephanhongs’ system with the teachings of Malzbender. The motivation would have been to prioritize some gazes for the benefit of providing a more accurate media.
 
	Claims 8 and 18 are rejected on the same grounds as claim 7 and 17. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,684,679. 
Claims 1-20 of the instant application are anticipated by patent claims 1-14 in that claims 1-14 of the patent contains all the limitations of claims 1-20 of the instant application. Claims 1-20 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,061,474. 
Claims 1-20 of the instant application are anticipated by patent claims 1-16 in that claims 1-16 of the patent contains all the limitations of claims 1-20 of the instant application. Claims 1-20 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OSCHTA I. MONTOYA
Examiner
Art Unit 2421


OM

						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421